WHEREAS, on the 12th day of July, 1985, Richard E. Keithley, an attorney of Olathe, Kansas, admitted to the practice of law in Kansas, was convicted in the District Court of Johnson County, Kansas, of one count of aggravated incest in violation of K.S.A. 1984 Supp. 21-3603; and
WHEREAS, on the 22nd day of August, 1985, an order was issued to said respondent to appear and show cause why he should not be disbarred from the practice of law in the State of Kansas; and
WHEREAS, although the respondent failed to appear as ordered, he has advised this court of his intention to appeal his conviction; and
WHEREAS, after full consideration the court finds that the license of respondent to practice law in Kansas should be indefinitely suspended pending the final determination of his appeal and until the further order of the court.
NOW THEREFORE, IT IS ORDERED that Richard E. Keithley be and he is hereby indefinitely suspended from the practice of law in the State of Kansas pending the final determination of his appeal and until the further order of the court.
Effective this 19th day of November, 1985.
BY ORDER OF THE COURT.